DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 5 and 11 recite “the seal sub valve”. There is insufficient antecedent basis for this limitation. Interpreted as –the valve—for examination.
Claims 6 and 12 further limit dimensions of the header relative to structures that are not only absent from the final assembly, but also not owned by the applicant (conventional flow-tee, the flow tee understood to be a structure from the environment). It is unclear how the scope of the apparatus changes based on this limitation, as the invention is being compared to the environment. 
The claims also have a consistency issue pertaining to the lubricator. It is understood from the specification/drawings that the lubricator is not being replaced. This isolated issue would likely be fixed if line 1 read as –wherein the header is configured to replace a conventional flow-tee--.
For examination, disclosure of the final assembly in a prior art reference is seen to read on this limitation as the flow-tee is not part of the final assembly, and therefore a lubricator having a header attached thereto is also capable of accomodating a preceding component (in this case another header, which could be the same or different as the current one) having the same dimensions. 
Claim 8 recites “the vertical bore”. There is insufficient antecedent basis for this limitation and raises confusion as there are both “a vertical internal bore” and “a vertical longitudinal inner bore” recited in intervening claim 7. Interpreted as –the vertical internal bore—for examination.
Claims 9 and 10 are also rejected by virtue of their dependency on claim 8.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, the limitations are:
“Attachment means”, first recited in claim 1, interpreted as “threaded box, single or multi piece bolted clamp over flat or profiled surface with seal, or bolted clamping system enclosing a conduit with seals” in specification page 9, first paragraph, and equivalents thereof.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal (US 20150176377).

    PNG
    media_image1.png
    417
    605
    media_image1.png
    Greyscale

Regarding claim 1, Agarwal (FIGs 2-4b; also see FIG 2x above) discloses “A plunger lift lubricator assembly comprising:
(a) a cylindrical lubricator (231, FIG 3) comprising (i) a lubricator body (351) having a lower end (bottom end) comprising a wellhead attachment flange (see flange at bottom end), and defining a vertical longitudinal inner bore (bore of 355) in fluid communication with an upper exit port (211) and a lower exit port (212), and, said inner bore configured to receive a plunger (242) travelling upwards into the lubricator through the lower end (see FIGs 4a-4b), and (ii) an upper lubricator assembly (FIG 4a) comprising an anvil (367), a removable spring cap (350, 359), and a spring (366); 
(b) a header (see highlighted portion in FIG 2x) disposed immediately adjacent (understood to be “adjacent” in a similar manner to the applicant as there are only valves in between the lubricator and header) and parallel (see FIG 2) to the lubricator body, the header defining a longitudinal bore (vertical path) in fluid communication with the lubricator inner bore through the lubricator upper exit port and the lubricator lower exit port (evidenced by FIG 2), and defining an header exit port (bottom elbow joint) with attachment means (217) to external fluid handling equipment (246).”

Regarding claim 2, Agarwal (FIGs 2-4b; also see FIG 2x above) discloses “further comprising a flow restrictor (244, 245) installed between either or both of the lubricator upper and lower exit ports and the header (see FIG 2).”

Regarding claim 4, Agarwal (FIGs 2-4b; also see FIG 2x above) discloses “wherein the flow restrictor comprises a seal sub having a fixed internal diameter, or a seal sub having a removeable and replaceable orifice plate, an insert having an inside diameter smaller than the lubricator exit port, or a valve (244, 245).”

Regarding claim 6 as best understood, Agarwal (FIGs 2-4b; also see FIG 2x above) discloses “configured to replace a conventional flow-tee having a horizontal dimension from a vertical centre line to the external fluid handling equipment, the apparatus having a horizontal dimension from a vertical bore centre line of the lubricator to the header exit port attachment means which is selected to be the same as the flow-tee horizontal dimension (as best understood, since the header is assembled to the lubricator, the apparatus also has the capability of having/removing previous components (in this case another header, which could be the same or different as the current one) having the same dimensions).”

Claims 7-8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop (US 20160097265).

    PNG
    media_image2.png
    874
    699
    media_image2.png
    Greyscale



Regarding claim 7, Bishop (FIG 1, annotated 1x provided above) discloses “A plunger lift lubricator assembly comprising:
(a) a crossblock (CB) configured to attach to a wellhead (at bottom), the crossblock having a vertical internal bore (vertical passage of CB between 8 and 6) with an inlet (bottom end) and an upper lubricator port (top end), a horizontal bore (horizontal passage extending to F) connected to the vertical bore and having an exit port (F), and a vertical passageway (VP) connecting the horizontal bore to a header port; 
(b) a lubricator (L) connected to the crossblock (see FIG) and comprising (i) a lubricator body (body of L) defining a vertical longitudinal inner bore (vertical passage through L) in fluid communication with an upper exit port (UEP) and the crossblock upper lubricator port (see FIG), said inner bore configured to receive a plunger travelling upwards into the lubricator through the crossblock vertical bore (paragraph 21), and (ii) an upper lubricator assembly comprising an anvil (3), a removable spring cap (1), and a spring (2); 
(c) a header (H) disposed adjacent to the lubricator body (see FIG 1x) and connected to the crossblock (see FIG 1x), the header defining a longitudinal bore in fluid communication with the lubricator upper exit port and the crossblock header port (they meet at right end of H).”

Regarding claim 8, Bishop (FIG 1, annotated 1x provided above) discloses “further comprising a flow restrictor (FR) installed in the crossblock horizontal bore, between the vertical bore (to its left) and the header vertical passageway (to its right).”

Regarding claim 10, Bishop (FIG 1, annotated 1x provided above) discloses “wherein the flow restrictor comprises a seal sub having a fixed internal diameter, or a seal sub having a removeable and replaceable orifice plate, an insert having an inside diameter smaller than the horizontal bore, or a valve (FR understood to be a valve evidenced by its top handle).”

Regarding claim 12 as best understood, Bishop (FIG 1, annotated 1x provided above) discloses “configured to replace a conventional flow-cross having a horizontal dimension from a vertical centre line to an external fluid handling equipment, the apparatus having a horizontal dimension from a vertical bore centre line of the lubricator to the crossblock exit port which is selected to be the same as the flow-cross horizontal dimension (as best understood, since the header is assembled to the lubricator/crossblock, the apparatus also has the capability of having/removing previous components (in this case another header, which could be the same or different as the current one) having the same dimensions).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Bohlen (US 2573177).

Regarding claim 3, Agarwal is silent regarding “wherein the flow restrictor comprises a flow restriction plate with an orifice which chokes a fluid flow path from the lubricator into the header.”
	However, Bohlen (FIGs 1-2) teaches a rotary on/off valve (functionally analogous to the shutoff valves in Agarwal) having a valve ball 30 and valve seat 22, 24, 28 (read on “flow restriction plate with an orifice”) forming a diameter reduced relative to valve ends 12 (read on “chokes a fluid flow path”).
	Therefore it would have been obvious, at the time of filing, to modify the valve in the system of Agarwal to be the valve of Bohlen such that “wherein the flow restrictor comprises a flow restriction plate with an orifice which chokes a fluid flow path from the lubricator into the header”, to provide a shutoff valve being preloaded to a predetermined degree to maintain tight joints for the pressure conditions under which the valve structure is to be subjected (Column 1 lines 11-16).

Regarding claim 5, Agarwal is silent regarding “wherein the seal sub valve comprises a ball valve.”
However, Bohlen (FIGs 1-2) teaches a rotary on/off valve (functionally analogous to the shutoff valves in Agarwal) having a valve ball 30 and valve seat 22, 24, 28 (read on “ball valve”).
	Therefore it would have been obvious, at the time of filing, to modify the valve in the system of Agarwal to be the valve of Bohlen such that “wherein the seal sub valve comprises a ball valve” to provide a shutoff valve being preloaded to a predetermined degree to maintain tight joints for the pressure conditions under which the valve structure is to be subjected (Column 1 lines 11-16).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIshop in view of Bohlen.

Regarding claim 9, Bishop is silent regarding “wherein the flow restrictor comprises a flow restriction plate with an orifice which chokes a fluid flow path from the lubricator into the header.”
	However, Bohlen (FIGs 1-2) teaches a rotary on/off valve (functionally analogous to the shutoff valve in Bishop) having a valve ball 30 and valve seat 22, 24, 28 (read on “flow restriction plate with an orifice”) forming a diameter reduced relative to valve ends 12 (read on “chokes a fluid flow path”).
	Therefore it would have been obvious, at the time of filing, to modify the valve in the system of Bishop to be the valve of Bohlen such that “wherein the flow restrictor comprises a flow restriction plate with an orifice which chokes a fluid flow path from the lubricator into the header”, to provide a shutoff valve being preloaded to a predetermined degree to maintain tight joints for the pressure conditions under which the valve structure is to be subjected (Column 1 lines 11-16).

Regarding claim 11, Bishop is silent regarding “wherein the seal sub valve comprises a ball valve.”
However, Bohlen (FIGs 1-2) teaches a rotary on/off valve (functionally analogous to the shutoff valve in Bishop) having a valve ball 30 and valve seat 22, 24, 28 (read on “ball valve”).
	Therefore it would have been obvious, at the time of filing, to modify the valve in the system of Bishop to be the valve of Bohlen such that “wherein the seal sub valve comprises a ball valve” to provide a shutoff valve being preloaded to a predetermined degree to maintain tight joints for the pressure conditions under which the valve structure is to be subjected (Column 1 lines 11-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753